           Case 2:20-cr-00093-RSM Document 143 Filed 01/21/21 Page 1 of 1




 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8   UNITED STATES OF AMERICA,                       CASE NO. CR20-93 RSM

 9                Plaintiff,                         ORDER ON DEFENDANT’S MOTION
                                                     FOR ORDER TO SHOW CAUSE
10         v.

11   JOSE FERNANDO ESCOTO-FIALLOS

12                Defendant.

13

14        Defendant’s Motion for Order to Show Cause (Dkt #133) is DENIED AS MOOT.

15

16        Dated this 21st day of January, 2021.

17

18

19                                                A
                                                  RICARDO S. MARTINEZ
20                                                CHIEF UNITED STATES DISTRICT JUDGE

21

22

23

24

     ORDER – 1
